
	

114 HR 4274 IH: K–1 Visa Program Suspension Act of 2015
U.S. House of Representatives
2015-12-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4274
		IN THE HOUSE OF REPRESENTATIVES
		
			December 16, 2015
			Mr. Sam Johnson of Texas introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To prohibit the admission of K–1 nonimmigrants and to prohibit the issuance of K–1 visas, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the K–1 Visa Program Suspension Act of 2015. 2.Limitation on admission of K–1 nonimmigrants (a)Moratorium on K–1 visa issuanceBeginning on the date of enactment of this Act, no alien may be admitted to the United States under section 101(a)(15)(K)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)(K)(i)) and no visas under such section may be issued.
 (b)GAO reportNot later than 180 days after the date of enactment of this Act, the Comptroller General of the United States shall conduct a review of the national security risks associated with the admission of aliens under the K–1 visa program and submit the results of that review to the Congress.
			
